           Case 2:20-cv-02011-JD Document 1 Filed 04/24/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SHANE P. REILLY, as Trustee on his own              :       CIVIL ACTION
behalf and on behalf of the other Trustees of       :
TEAMSTERS LOCAL UNION NO. 115                       :
HEALTH & WELFARE FUND                               :
10965 Decatur Road                                  :
Philadelphia, PA 19154                              :
               and                                  :
SHANE P. REILLY, as Trustee on his own              :
behalf and on behalf of the other Trustees of       :
TEAMSTERS LOCAL UNION NO. 115                       :
PENSION FUND                                        :
10965 Decatur Road                                  :
Philadelphia, PA 19154                              :
               and                                  :
SHANE P. REILLY, as Trustee on his own              :
behalf and on behalf of the other Trustees of       :
TEAMSTERS LOCAL UNION NO. 115                       :
LEGAL SERVICE FUND                                  :
10965 Decatur Road                                  :
Philadelphia, PA 19154                              :
                                                    :
               v.                                   :
                                                    :
ARAMARK EDUCATIONAL SERVICES                        :
1101 Market Street                                  :
Philadelphia, PA 19107                              :       NO:


                                           COMPLAINT


       The plaintiff Shane P. Reilly, as Trustee on his own behalf and on behalf of the other

Trustees of the Teamsters Local Union No. 115 Health & Welfare Fund, Teamsters Local Union

No. 115 Pension Fund and Teamsters Local Union No. 115 Legal Service Fund (collectively

“Funds”), by their attorneys, Markowitz & Richman, complaining of the defendant Aramark

Educational Services, allege as follows:
            Case 2:20-cv-02011-JD Document 1 Filed 04/24/20 Page 2 of 7




                                    NATURE OF ACTION

       1.      This is an action brought pursuant to Section 301 of the Labor-Management

Relations Act of 1947, 29 U.S.C. §185 and the Employee Retirement Income Security Act

(ERISA), 29 U.S.C. §1001, et seq., as amended by the Multi-Employer Pension Plan

Amendments Act of 1980 (MEPPAA), (1) to recover employer contributions owed to Teamsters

Local Union No. 115 Health & Welfare Fund, Teamsters Local Union No. 115 Pension Fund and

Teamsters Local Union No. 115 Legal Service Fund ("Welfare Fund", “Pension Fund” and

"Legal Service Fund"), (2) for liquidated damages and interest and (3) costs and reasonable

attorney’s fees.

       2.      Plaintiff Welfare Fund is a welfare fund jointly administered by the trustees

representing various employers and Teamsters Local Union No. 115 (hereinafter “Union”) in

various industries. The purpose of the Fund is to provide health and welfare benefits (including

scholarship benefits) for employees and dependents employed by the participating employers

pursuant to collective bargaining agreements between said employers and said Union. A number

of the employees of defendant Aramark Educational Services (hereinafter “Employer”), are

participants in and beneficiaries of the Fund. The Fund is established pursuant to an Agreement

and Declaration of Trust in accordance with Section 302 of the Labor Management Relations

Act, as amended, 29 U.S.C. §186.

       3.      Plaintiff Pension Fund is a pension fund jointly administered by the trustees

representing various employers and the Union in various industries. The purpose of the Fund is

to provide pension benefits for employees and dependents employed by the participating

employers pursuant to collective bargaining agreements between said employers and said Union.

A number of the employees of defendant Employer are participants in and beneficiaries of the




                                                2
            Case 2:20-cv-02011-JD Document 1 Filed 04/24/20 Page 3 of 7




Fund. The Fund is established pursuant to an Agreement and Declaration of Trust in accordance

with Section 302 of the Labor Management Relations Act, as amended, 29 U.S.C. §186.

       4.     Plaintiff Legal Fund is a legal service fund jointly administered by the trustees

representing various employers and the Union in various industries. The purpose of the Fund is

to provide legal service benefits for employees employed by the participating employers

pursuant to collective bargaining agreements between said employers and said Union. A number

of the employees of defendant Employer are participants in and beneficiaries of the Fund. The

Fund is established pursuant to an Agreement and Declaration of Trust in accordance with

Section 302 of the Labor-Management Relations Act, as amended, 29 U.S.C. §186.

       5.     The Union is a labor organization within the meaning of Section 2(5) of the Labor

Management Relations Act, 29 U.S.C. §152(5) and is located at 10965 Decatur Road,

Philadelphia, Pennsylvania, 19154.

       6. Shane P. Reilly (“Reilly”) is a trustee of the Health & Welfare Fund, Pension Fund

and Legal Service Fund and is a fiduciary of the Funds within the meaning of Sections 3(21)(A)

and 502 of ERISA, 29 U.S.C. §§ 1002(21)(A) and 1132. Reilly’s office is located at 10965

Decatur Road, Philadelphia, Pennsylvania, 19154.

       7.     Defendant Employer maintains an office and place of business located at 1101

Market Street, Philadelphia, Pennsylvania, 19109. Defendant Employer is engaged in an

industry affecting commerce within the meaning of Section 301 of the Labor-Management

Relations Act, as amended, 29 U.S.C. §185.

       8.     Defendant Employer is a signatory to a collective bargaining agreement with the

Union, and as such, is bound by said collective bargaining agreement and the terms of the

Agreement and Declaration of Trusts for the Funds. The collective bargaining agreement is




                                                3
             Case 2:20-cv-02011-JD Document 1 Filed 04/24/20 Page 4 of 7




attached hereto as Attachment A and the relevant portions of the Agreement and Declaration of

Trusts are attached as Attachments B-1 through B-3.



                                  JURISDICTION AND VENUE

       9.      This court has jurisdiction over this action pursuant to Section 301 of the Labor-

Management Relations Act of 1947, 29 U.S.C. §185 and Section 502(e) and (f) the Employee

Retirement Income Security Act of 1947 (ERISA), 29 U.S.C. §1001 et seq., as amended by the

Multi-Employer Pension Plan Amendments Act of 1980 (MEPPA).

       10.     Venue is proper in this district pursuant to §502(e)(2) of ERISA, 29 U.S.C.

§1132(e)(2) and Section 301(a) of the LMRA, 29 U.S.C. §185(a), and 28 U.S.C. §1391(b).



                  COUNT I - LABOR MANAGEMENT RELATIONS ACT

       11.     The allegations of paragraphs 1 through 10 above are incorporated herein by

reference as if set forth more fully at length.

       12.     Pursuant to the terms of the collective bargaining agreement, defendant Employer

is obligated to file regular reports and to make payments to plaintiffs for contributions on behalf

of the employees employed by defendant Employer and represented by the Union.

       13.     For the period January 1, 2020 through March 31, 2020, defendant Employer has

failed to file accurate periodic and regular reports and/or contributions as required by said

agreement.

       14.     It was determined that defendant Employer has failed to make payments,

estimated in part, as follows:




                                                  4
             Case 2:20-cv-02011-JD Document 1 Filed 04/24/20 Page 5 of 7




               Health & Welfare Fund                         $384,880.94**

               Pension Fund                                  $156,627.15

               Legal Service Fund                            $ 21,105.00

               Scholarship Fund                              $    753.75

                                                             $563,366.84

**Amount includes $14,755.94 for the reimbursement of claims paid by the Fund, which is
not subject to the 10% penalty.

Additionally, the Company is obligated to pay a 10% late fee in the amount of $54,861.09.

Accordingly, the total amount due to the Funds to date is $618,227.93. An audit, by the Funds’

auditor, will determine the exact amount of the total due to the Funds.

       15.     Since January 1, 2020, and continuing to date, defendant Employer has failed to

submit accurate periodic and regular contributions to the plaintiffs as required by said agreement.

       WHEREFORE, plaintiffs request that this court:

               (a)    Order defendant Employer to comply with the terms of the collective

bargaining agreement by submitting regular and accurate reports and making timely payments

and contributions to the plaintiffs in accordance with the terms of the agreement;

               (b)    Order defendant Employer to submit the applicable books and records to

the Funds’ auditor to confirm the total amount of money due and owing to the Funds;

               (c)    Enter judgment in favor of the plaintiffs and against the defendant

Employer in the amount of $618,227.93 and any additional sum found to be due and owing to

the plaintiffs, plus liquidated damages and interest accrued subsequently;




                                                5
             Case 2:20-cv-02011-JD Document 1 Filed 04/24/20 Page 6 of 7




               (d)     Order defendant Employer to pay to plaintiffs the costs incurred by

plaintiffs in prosecuting this suit; including the cost of an audit and reasonable attorney’s fees;

and

               (e)     Grant plaintiffs such other and further relief as the court shall deem just

and proper in order to require the defendant to fully comply with the terms of the agreement.



                      COUNT II - ERISA, AS AMENDED BY MEPPAA

       16.     The allegations of paragraphs 1 through 15 above are incorporated herein by

reference as if set forth more fully at length.

       17.     Section 515 of ERISA, 29 U.S.C. §1145, requires that any employer that is

obligated to make contributions to a multiemployer plan under the terms of the Plan or under the

terms of a collective bargaining agreement, shall do so in accordance with such Plan or

agreement.

       18.     The failure and refusal of defendant Employer to make the payment and

contributions due and owing to the plaintiffs in accordance with the terms of the Agreement

violates the provisions of ERISA, as amended by MEPPA.

       WHEREFORE, plaintiffs request that this court:

               (a)     Order defendant Employer to comply with the terms of the collective

bargaining agreement by submitting regular and accurate reports and making timely payments

and contributions to the plaintiffs in accordance with the terms of the agreement;

               (b)     Order defendant Employer to submit the applicable books and records to

the Funds’ auditor to confirm the total amount of money due and owing to the Funds;




                                                  6
           Case 2:20-cv-02011-JD Document 1 Filed 04/24/20 Page 7 of 7




               (c)      Enter judgment in favor of the plaintiffs and against the defendant

Employer in the amount of $618,227.93 and any additional sum found to be due and owing to

the plaintiffs, plus liquidated damages and interest accrued subsequently;

               (d)      Order defendant Employer to pay to plaintiffs the costs incurred by

plaintiffs in prosecuting this suit; including the cost of an audit and reasonable attorney’s fees;

and

               (e)      Grant plaintiffs such other and further relief as the court shall deem just

and proper in order to require the defendant to fully comply with the terms of the agreement.




                                                Respectfully submitted,

                                                MARKOWITZ & RICHMAN



                                          BY:      /s/ Stephen C. Richman
                                                STEPHEN C. RICHMAN, ESQUIRE
                                                123 South Broad Street – Suite 2020
                                                Philadelphia, PA 19109
                                                215-875-3114

                                                Attorneys for Plaintiffs,
                                                Teamsters Local Union No. 115
                                                Health and Welfare Fund
                                                Teamsters Local Union No. 115
                                                Pension Fund and
                                                Teamsters Local Union No. 115
                                                Legal Service Fund

Dated: April 24, 2020




                                                   7
